                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                      UNITED STATES DISTRICT COURT
                                   9                                   NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         DANNY CAESAR,                                                   Case No. 19-00889 EJD (PR)
                                  11
                                                             Petitioner,                                 ORDER OF DISMISSAL
                                  12
Northern District of California




                                                    v.
 United States District Court




                                  13
                                         R. C. JOHNSON, Warden,
                                  14

                                  15                        Respondent.
                                                                                                         (Docket No. 2)
                                  16

                                  17

                                  18            On February 19, 2019, Petitioner, a California state prisoner proceeding pro se, filed
                                  19   a petition for a writ of habeas corpus under 28 U.S.C. § 2254, challenging his state
                                  20   conviction along with a motion for leave to proceed In Forma Pauperis (“IFP”).
                                  21   (Docket Nos. 1, 2.) The Court denied IFP status on July 9, 2019, and directed Petitioner to
                                  22   pay the filing fee. (Docket No. 7.)
                                  23            On July 29, 2019, a copy of the Order Denying Motion to Appoint Counsel was
                                  24   sent to Petitioner. (Docket No. 10.) On October 15, 2019, the mail sent to Petitioner was
                                  25   returned to the Court as undeliverable because Petitioner was “out to medical.” (Docket
                                  26   No. 12.) To date, Petitioner has not provided the Court with a new address and has had no
                                  27
                                       Order of Dismissal
                                  28   P:\PRO-SE\EJD\HC.19\00889Caesar_dismissal.LR3.docxdismissal-LR3
                                   1   further communication with the Court.
                                   2            Pursuant to Northern District Local Rule 3-11, a party proceeding pro se must
                                   3   promptly file a notice of change of address while an action is pending. See L.R. 3-11(a).
                                   4   The Court may, without prejudice, dismiss a complaint when: (1) mail directed to the pro
                                   5   se party by the Court has been returned to the Court as not deliverable, and (2) the Court
                                   6   fails to receive within sixty days of this return a written communication from the pro se
                                   7   party indicating a current address. See L.R. 3-11(b).
                                   8            More than sixty days have passed since the mail addressed to Petitioner was
                                   9   returned as undeliverable. The Court has not received a notice from Petitioner regarding a
                                  10   new address. Accordingly, the instant civil rights action is subject to dismissal pursuant to
                                  11   Rule 3-11 of the Northern District Local Rules.
                                  12            To date, Petitioner has also failed to pay the filing fee. See supra at 1.
Northern District of California
 United States District Court




                                  13   Accordingly, the case may also be dismissed for failure to pay the filing fee in the time
                                  14   provided.
                                  15            Based on the foregoing this action is DISMISSED without prejudice.
                                  16            The Clerk shall terminate any pending motions.
                                  17            IT IS SO ORDERED.
                                  18            1/30/2020
                                       Dated: _____________________                                          ________________________
                                                                                                             EDWARD J. DAVILA
                                  19
                                                                                                             United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                  26
                                       Order of Dismissal
                                  27   P:\PRO-SE\EJD\HC.19\00889Caesar_dismissal.LR3.docxdismissal-LR3


                                  28                                                                     2
